DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Aluplast (EP 2431152) in combination with Uno et al. (US 6,660,789), does not disclose a method of forming a shaped article of a composition consisting of i) a polyalkylene terephthalate, ii) a (polyalkylene isophthalate)-co-(polyalkylene terephthalate), iii) a polyalkylene terephthalate-reinforcing fiber, and iv) optionally, one or more additives selected from the group consisting of lubricants, thermal antioxidants, nucleating agents, pigments, and combinations thereof, wherein the alkylene in component i) is selected from the group consisting of methylene group, ethylene group, propylene group, butylene group, and cyclohexene dimethylene group, the alkylene in component ii) is selected from the group consisting of methylene, ethylene, propylene, and butylene, and the composition has a melting point in a range from 1820C to 2200C, the method comprising: melting-forming the composition together with one or more additional thermoplastic materials to form the shaped article, wherein at least one of the additional thermoplastic materials is polyvinyl chloride, and wherein the 
The closest prior art, Auplast, discloses forming a shaped article that is melting a first plastic material, preferably polyvinyl chloride with a second material, in particular polybutylene terephthalate that is fiber reinforced [0043-0044]. The material is etruison molded to form an article [0072]. Auplast fails to disclose that the composition comprises a (polyalkylene isophthalate)-co-(polyalkylene terephthalate) and fails to disclose a polyalkylene terephthalate-reinforcing fiber. Uno et al. was used to cure the deficiencies of Auplast. 
Uno et al. discloses a polyester composition comprising polybutylene terephthalate/isophthalate copolymer mixed with polybutylene terephthalate resin (col. 3 lines 48-58). The copolymer comprises polybutylene terephthalate and polyalkylene terephthalate (col. 7 lines 35-65). The polyester resin is reinforced with a fibrous reinforcing material. However, one of ordinary skill in the art would not have had a reasonable expectation of success in improving the alkaline resistance of Aluplast’s composition because Uno et al. requires both polycarbonate resin and the elastomer in the composition to improve the alkaline resistance of the composition. The applicant’s independent claims 6 and 9 exclude additional components of the composition. Thus, one could not achieve the alkaline resistance with just the use of the polybutylene terephthalate/isophthalate copolymer component of Auplast. The examiner finds the claims allowable over the prior art as there is nothing to suggest that the composition is obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782